AO 2458 (Rev. 05/ 1512018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT cou T
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                           GAN-
                                                                                                              ;;
                                                                                                           L __J 2019 I

                                                                                                          CU~:HK US Dlr~ 1gJ g~~~ciRNIA
                     United States of America                                JUDGMENT IN                ~~RfiViiN~~CASE                EPUTY
                                v.                                            (For Offenses Committed      er"J\l'OVeiliber I, 1987)


                      Rogelio Roman-Ramon                                     Case Number: 3:19-mj-20139-LL

                                                                             Jason T. Conforti
                                                                             Defendant 's Attorney


REGISTRATION NO. 82268298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
                                           ~~~~~~~--------~~-~---------~



 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                         Count Number(s)
8: 1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                               1


 D The defendant has been found not guilty on count(s)
                                                                          ~--------~----------


 0 Count(s)                                                                   dismissed on the motion of the United States.
                   ~~~--------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                         FOURTEEN (14) DAYS

 ~   Assessment: $10 WAIVED          ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, January 14, 2019
                                                                           Date of Imposition of Sentence



                                                                           Hi&IsLtLOCK
                                                                           UNITED STA TES MAGISTRATE JUDGE

                                                                                                                  3: 19-mj-20139-LL
